Citation Nr: 1425223	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife and a friend


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from March 1959 to March 1979.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In May 2009, the Veteran, his wife and a friend testified before a Decision Review Officer.  In March 2010, the Veteran testified before an Acting Veterans Law Judge (VLJ) who is no longer employed at the Board.  The Veteran appeared at a Travel Board hearing before the undersigned in November 2012.  A transcript of each hearing conducted over the course of this appeal is of record. 

The Board issued a decision in April 2013 that denied entitlement to service connection for diabetes mellitus.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2013 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's April 2013 decision, and remanded that matter to the Board for action in compliance with the Joint Motion. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran maintains that his diabetes was incurred as a result of his exposure to herbicides in Vietnam and/or Thailand during service.  After reviewing all of the evidence of record, the Board denied his claim in April 2013.  In pertinent part, the Board found that the Veteran did not serve in the Republic of Vietnam.  Moreover, the Board found that there was no competent or persuasive evidence of herbicide exposure during the Veteran's service while at the Udorn Air Force Base in Thailand.  

In the December 2013 Joint Motion endorsed by the Court it was agreed that remand was required because the Board failed to provide an adequate statement of reasons and bases to support its finding that the duty to assist had been satisfied, specifically with regard to attempts to verify herbicide exposure based on confirmed service in Thailand from February to June 1965.  In this regard, the VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) and (r) addresses the verification of exposure to herbicide agents in locations other than Vietnam or Korea.  The originating agency is supposed to request herbicide exposure verification from the department of Defense (DOD) for the timeframe delineated by a claimant.  

In this case, the originating agency did not request information from the Defense Personnel Records Information Retrieval System (DPRIS) concerning the Veteran's possible exposure to herbicides in Thailand in the course of his duties as a telecommunication specialist.  Furthermore, it is the policy of the VA Compensation and Pension Service for cases to be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) where the claimed herbicide exposure location or dates were not on the DOD list or on the M21-1MR Korean DMZ list or where the evidence does not otherwise confirm exposure, in order to corroborate the Veteran's claimed exposure unless the claim is inherently incredible or clearly lacks merit.  There is no indication that any referral was made to JSRRC.  

Based on the foregoing, the Board finds that the originating agency must attempt to verify the Veteran's alleged herbicide exposure in Thailand following the procedures provided by the Compensation and Pension Service in Manual M21-1MR.

Finally, in April 2014, the Veteran submitted additional evidence and argument in support of his contention that he had service in the Republic of Vietnam.  The Veteran specifically did not waive initial AOJ review of the evidence.  Rather, he expressly requested that his case be remanded for its consideration of this evidence and argument in the first instance.  See generally, 38 C.F.R. § 20.1304(c).  In addition, the Veteran's attorney requested that the Veteran's pay records from 1965 be obtained in order to verify his service in Vietnam.  Therefore, this development should be undertaken on remand, as well as any further development suggested by the record.

Accordingly, this case is REMANDED for the following actions:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Secure the Veteran's pay records (from the Department of Defense Finance & Accounting Service ) to ascertain whether they show that he received in country pay for service in Vietnam (and/or was paid in military scrip used in Vietnam) for the period from January to June 1965.

2.  After completing the development action listed above and any other indicated development, follow M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10., or its equivalent, and request an herbicide exposure verification from the DOD for the appropriate periods at the location(s) where the Veteran served in Thailand.  If DOD does not confirm herbicide exposure, refer the Veteran's pertinent information to the JSRRC with a request for verification of exposure to herbicides.

3.  Then, readjudicate the claim of entitlement to service connection for diabetes mellitus.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his attorney.  The requisite period of time for a response should be afforded.  Thereafter, return the case to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


